DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 23, 2019, April 27, 2021, July 28, 2021 and December 3, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 14, 17, 18, 20, 21 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitcairn (U.S. Patent Publication Number 2012/0293766).
With regard to independent claim 1, Pitcairn teaches eyeglasses (Figure 1, element 10) comprising a frame (Figure 1, elements 18 and 20) comprising a first lens and a second lens (Figure 1, element 24) connected by a nosebridge (Figure 1, element 28); a first temple piece extending from 
With regard to dependent claim 2, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein the first hinge comprises a hinge point that is contained within a plane of the frame (Figure 3B, hinge point at element 16).
With regard to dependent claim 3, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein the second hinge comprises a hinge point that is contained within a plane of the frame (Figure 3B, hinge point at element 16).
With regard to dependent claim 4, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein the first hinge is contained within a plane of the frame (Figure 3B, element 16).
With regard to dependent claim 5, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein the second hinge is contained within a plane of the frame (Figure 3B, element 16).

With regard to dependent claim 9, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an eyewear system comprising such eyeglasses and a case (Figure 5A, element 30) comprising a thickness of about 4.5 mm (Figure 5C, thickness of 4 mm and page 2, paragraph [0027], lines 6-7).
With regard to dependent claim 14, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein the thickness of the eyeglasses in the folded configuration is about 3.2 mm (Figure 4B and page 1, paragraph [0005], lines 1-3).
With regard to dependent claim 17, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein the frame comprises polycarbonate (page 2, paragraph [0025], lines 3-5).
With regard to dependent claim 18, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein at least one of the first hinge and the second hinge comprises polycarbonate (page 2, paragraph [0025], lines 3-8).
With regard to dependent claim 20, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein at least a portion of the first hinge and the second hinge are formed separately and attached to the frame  (page 2, paragraph [0022], lines 6-8).
With regard to dependent claim 21, Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such 
With regard to independent claim 28, Pitcairn teaches a method of manufacturing eyeglasses (Figure 1, element 10) comprising providing a frame (Figure 1, elements 18 and 20) comprising a first lens and a second lens (Figure 1, element 24) connected by a nosebridge (Figure 1, element 28); providing a first temple piece extending from a first end of the frame and configured to fold down (Figure 1, element 12, left occurrence), the first temple piece configured to fold against the frame in a folded configuration (page 2, paragraph [0022], lines 1-10); providing a second temple piece extending from a second end of the frame (Figure 1, element 12, right occurrence), the second temple piece configured to fold against the frame in a folded configuration (page 2, paragraph [0022], lines 1-10); providing a first hinge connecting the first temple piece to the first end of the frame (Figure 1, element 16, left occurrence); providing a second hinge connecting the second temple piece to the second end of the frame (Figure 1, element 16, right occurrence), wherein a thickness of the eyeglasses in the folded configuration is no more than 3.5 mm (Figure 4B and page 1, paragraph [0005], lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 


Claims 6, 7, 16 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcairn (U.S. Patent Publication Number 2012/0293766), as applied to claims 1 and 28, respectively, above, and further in view of Esser et al (U.S. Patent Publication 2008/0231800).
With regard to dependent claims 6, 7, 16 and 32-34, although Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claims 1 and 28, and further teaches the lenses to be prescription lenses having a slight curvature (page 2, paragraph [0025], lines 17-20), Pitcairn fails to explicitly teach the lenses to be aspherical.  In a related endeavor, Esser et al teaches optical lenses that are design as prescription lenses and further comprising an aspherical surface (page 4, paragraph [0048]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lenses in the eyeglasses, as taught by Pitcairn, with the aspheric lenses, as taught by Esser et al, to provide optimal image-forming qualities (page 4, paragraph [0048], lines 4-5).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcairn (U.S. Patent Publication Number 2012/0293766), as applied to claim 1 above, and further in view of Spindelbalker (U.S. Patent Number 6,357,873).
With regard to dependent claim 10, although Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Pitcairn fails to explicitly teach wherein at least one of the first hinge and the second hinge comprises an overmolded, undulating insert for connecting to the frame.  In a related endeavor, Spindelbalker teaches an overmolded, undulating connector for eyewear (Figures 1 and 2 and column 1, lines 17-20 and 42-45), such that it would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcairn (U.S. Patent Publication Number 2012/0293766), as applied to claim 1 above.
With regard to dependent claim 15, although Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Pitcairn fails to explicitly teach such eyeglasses having a thickness on the folded configuration of about 2.6 mm.  Pitcairn does teach the thickness of the eyeglasses to be 3 mm (Figure 4B and page 1, paragraph [0005], lines 1-3, wherein 3 mm is about {emphasis added} 2.6 mm), and it should be noted that a modification involving a mere change in the size of a component is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify size of the eyeglasses, as taught by Pitcairn, for compactness. 
With regard to dependent claim 19, although Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Pitcairn fails to explicitly teach such eyeglass wherein at least a portion of the first hinge and the second hinge re integrally formed with the frame.  However, it should be noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass frame, comprising separate elements, as taught by Pitcairn, in an integral matter, as a preferred manufacturing method.

22 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcairn (U.S. Patent Publication Number 2012/0293766), as applied to claim 1 above, and further in view of Shalon (U.S. Patent Publication 2016/0062139).
With regard to dependent claim 22, although Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein the eyeglass frame may be constructed of any desired material (page 2, column [0025], lines 1-5), Pitcairn fails to explicitly teach the material to be nitinol.  In a related endeavor, Shalon teaches eyeglasses (page 1, paragraph [0004]) wherein the frame is constructed of nitinol (page 4, paragraph [0062], lines 4-5), such that it would have obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass frame, as taught by Pitcairn, with the alloy wire made from nitinol, as taught by Shalon, for a super elastic frame.

Claims 23, 24 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcairn (U.S. Patent Publication Number 2012/0293766), as applied to claims 1 and 28, respectively, above, and further in view of Margolis (U.S. Patent Publication 2011/0205483).
With regard to dependent claims 23, 24 and 29-31, although Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claims 1 and 28, and further teaches the frame and temple may be constructed of any material (page 2, paragraph [0025], lines 1-5) that match (page 2, paragraph [0025], lines 6-8), Pitcairn fails to explicitly teach such eyeglasses wherein the temples or frame comprise a color, a pattern or design.  In a related endeavor, Margolis teaches eyeglasses having a thin profile when in a folded position (Figure 1) that may be constructed of various material (page 2, paragraph [0020], lines 1-3 and 6-10) further comprising painted, printed or design elements (page 2, paragraph [0020], lines 14-17), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass frame, as taught by Pitcairn, with the advertisements, .

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcairn (U.S. Patent Publication Number 2012/0293766), as applied to claim 1 above, and further in view of Lin (U.S. Patent Publication 2012/0327360).
With regard to dependent claim 25, although Pitcairn teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Pitcairn fails to explicitly teach such eyeglasses wherein the hinge comprises a loop formed at an end of at least one of the first temple piece and the second temple piece and a pocket formed in an edge of the frame, the loop configured to be inserted into the pocket.  In a related endeavor, Lin teaches an eyeglass hinge (Figure 5 and page 1, paragraph [0004]) wherein the temple (Figure 5, element 1) comprises a pocket (Figure 5, element 12) and a frame end (Figure 5, element 2) comprising a loop (Figure 5, element 21) wherein the loop is configured to be inserted into the pocket (page 2, paragraph [0024], lines 33-38), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge of the eyeglass frame, as taught by Pitcairn, with the hinge, as taught by Lin, to provide replaceable connecting elements (page 1, paragraph [0004]).  It should be noted that although Lin fails to teach the loop formed at the end of the temple and the pocket formed at the edge of the frame, it should be noted that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 67).
With regard to dependent claim 26, although Pitcairn in view of Lin teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 25, wherein Lin further teaches a pin inserted through the pocket and the loop, the loop configured to rotate about the pin (Figure 5, element 32 and page 2, paragraph [0024], lines 21-22).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ginocchio (U.S. Patent Number 11,042,043), Avital (U.S. Patent Number 6,641,260), Hoshino (U.S. Patent Number 5,949,515), Willett (U.S. Patent Publication 2011/0228210) and Strobel (U.S. Patent Publication 2009/0190088) all teach foldable eyeglasses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
25 January 2022